Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: cancel claims 1-4, 6 and 8. 
Election/Restrictions
Newly amended claim 1 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 1 finds support from paragraph [0018](see applicant’s arguments filed 1/6/22) which is directed towards embodiment 1 and figure 1. The applicant elected, without traverse, embodiment 6 and figure 20 on 10/26/21.
Accordingly, claims 1-4, 6 and 8 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application is in condition for allowance except for the presence of claims 1-4, 6 and 8  directed to invention non-elected without traverse.  Accordingly, claims  1-4, 6 and 8  have been cancelled.


Allowable Subject Matter
Claims 5, 7, 9-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter,  the prior art of record does not teach or suggest: a first micro light-emitting diode including a first light-emitting layer that emits light of a first wavelength; and a second micro light-emitting diode including the first light-emitting layer and a second light-emitting layer that emits light of a second wavelength longer than the first wavelength, wherein: the first micro light-emitting diode and the second micro light-emitting diode are both made of a nitride semiconductor; the second light-emitting layer is a nitride semiconductor layer doped with a first rare earth element; and the nitride semiconductor of the first micro light-emitting diode and the nitride semiconductor of the second micro light-emitting diode are separated from each other; Page 3 of 9Response to Non-Final Office Action dated November 10, 2021 Appl. No.: 16/792,557 Attorney Docket No.: US80213wherein side walls of the first light-emitting layer and the second light-emitting layer are covered with a high-resistance nitride semiconductor layer (claim 5) a first micro light-emitting diode including a first light-emitting layer that emits light of a first wavelength; and a second micro light-emitting diode including the first light-emitting layer and a second light-emitting layer that emits light of a second wavelength longer than the first wavelength, wherein: the first micro light-emitting diode and the second micro light-emitting diode are both made of a nitride semiconductor; the second light-emitting layer is a nitride semiconductor layer doped with a first rare earth element; and the nitride semiconductor of the first micro light-emitting diode and the nitride semiconductor of the second micro light-emitting diode are separated from each other; wherein the first light-emitting layer is a nitride semiconductor layer doped with a second rare earth element (claim 7) a first micro light-emitting diode that includes a first light-emitting layer containing a first rare earth element and emits light at a first wavelength; and a second micro light-emitting diode that includes a 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817